DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed November 5, 2020 has been entered. Claims 1-40 and 42 are pending. Claims 1-19 are withdrawn as being directed towards a non-elected process. Claims 20-21 have been amended. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-25, 27, 30-31, 36, 38-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Tepper et al. (US 2004/0126462 A1; July 1, 2004) in view of Shrestha et al. (US 2013/0266712 A1; Oct. 10, 2013) or Shrestha et al. (US 2013/0266712 A1; Oct. 10, 2013) in view of Tepper et al. (US 2004/0126462 A1; July 1, 2004).
Regarding claims 20, 30, 38, 40 and 42, Tepper discloses a pet treat comprising a rawhide section (18) shaped to form a chew stick and at least one portion (12) on the outside surface of the chew stick (See Figures; [0012]-[0019]). Tepper 

    PNG
    media_image1.png
    429
    546
    media_image1.png
    Greyscale

While Tepper teaches the one or more portions on the outside surface of the chew stick, Tepper fails to teach that the one or more outer portions surround the circumference of the chew stick. 
Shrestha discloses a pet chew that can be in the form of a kabob, wherein the pet chew comprises an elongate bully stick with two ends having a substantially uniform circumference along its length with multiple hardened cheese portions disposed on the outside surrounding the circumference of a region of the chew stick (Figure 14; [0019]).

    PNG
    media_image2.png
    721
    395
    media_image2.png
    Greyscale

Shrestha, however, fails to teach that the chew stick is a rawhide stick.
It would have been obvious to one of ordinary skill in the art to position the portions of Tepper on the outermost surface of the chew stick to surround the circumference of the chew stick. It further would have been obvious to have the rawhide section as a stick shape appearance with a substantially uniform circumference. Such design of a pet chew is well known in the art as taught by Shrestha. As stated above, Tepper discloses that the size and configuration of the pet chew is dependent upon the breed and size of the dog. As Shrestha discloses that such claimed design is well known in the art, it would have been obvious to have the pet chew of Tepper in a kabob form depending on the targeted dog breed. 
Further, the examiner notes that this is merely a matter relating to ornamentation and does not provide a function to the pet treat. The product of Tepper is intended to be eaten in the same manner as the instant invention and therefore it would have been obvious to one of ordinary skill in the art to position the one or more portions surrounding the circumference of the chew stick. In re Seid, 161 F.2d 229, 73 USPQ 
Alternatively, it would have been obvious to have the bully stick of Shrestha be a rawhide stick. Tepper clearly discloses that rawhide sticks are well known in the art of pet chews. This is merely substitution of one known material for a chew stick for another. Having the bully stick of Shrestha be a rawhide stick still provides the pet chew with a hardened chewable section similar to a bully stick. 
Furthermore, with respect to the two ends not covered by one or more outer portions, both Tepper and Shrestha disclose that outer portions are at or near the ends of the chew stick. 
However, the examiner notes that it would have been obvious to one of ordinary skill in the art to rearrange the outer portions on the chew stick of both Tepper and Shrestha such that the outer portions are not disposed on the two ends. Rearranging the outer portions does not modify the function of the chew stick of Tepper or Shrestha as it still functions the same in providing a chew stick having multiple outer portions surrounding the circumference of the chew stick. Therefore, rearranging the outer portions is merely an obvious matter of design choice (See MPEP 2144.04 VI C).

	Alternatively, as Shrestha discloses that the outer portions are hardened cheese and not comprising a plant mixture, it would have been obvious to one of ordinary skill in the art to have the portions of Shrestha comprise a plant mixture similar to what is taught by Tepper depending on the desired taste and nutrition of the chew stick as it is well known in the art that pet chews can have a variety of different ingredients as taught by the prior art.
Regarding claims 21 and 22, as stated above, Tepper further teaches that the portion on the outer surface of the chew stick can be a plant mixture and one or more auxiliary ingredients, such as a binding agent ([0013] and [0019]).
	Alternatively, as Shrestha discloses that the outer portions are hardened cheese and not comprising a plant mixture, it would have been obvious to one of ordinary skill in the art to have the portions of Shrestha comprise a plant mixture with one or more auxiliary ingredients similar to what is taught by Tepper depending on the desired taste and nutrition of the chew stick as it is well known in the art that pet chews can have a variety of different ingredients as taught by the prior art.
Regarding claim 23, the portions on the pet treat of Tepper can be made from the same plant mixture as Tepper teaches that the fillings can all be the same ([0020]).
Alternatively, Shrestha discloses that the portions are the same and therefore it would have been obvious to have them made from the same plant mixture as taught by 
Regarding claim 24, Tepper teaches at least two portion on the outer surface of the rawhide chew stick and the portions on the pet treat of Tepper can be made from the same plant mixture as Tepper teaches that the fillings can all be the same ([0020]).
Alternatively, Shrestha discloses that the portions are the same and therefore it would have been obvious to have two or more made from the same plant mixture as taught by Tepper depending on the desired taste and nutrition of the chew stick as it is well known in the art that pet chews can have a variety of different ingredients.
Regarding claim 25, the portions on the pet treat of Tepper can be made from the different plant mixtures as Tepper teaches that the fillings can be a variety of different fillings ([0020]).
Alternatively, it would have been obvious to have the portions of Shrestha made form different plant mixtures as taught by Tepper depending on the desired taste and nutrition of the chew stick as it is well known in the art that pet chews can have a variety of different ingredients.
Regarding claim 27, while Tepper and Shrestha disclose the pet treat as described above, they fail to specifically teach the one of more portions of plant material having grooves on the outer surface of the chew stick.
The examiner notes, however, that such limitations are merely aesthetic design changes that are obvious to one of ordinary skill in the art.  The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 
In the instant case, the grooves in the outer portion of the chew stick are merely limitations relating to ornamentation as they do not provide any function to the chew stick. The chew stick is merely intended to be eaten. The animal does not care whether the portion has grooves as it provides no function to the chew stick. 
Regarding claim 31, Tepper discloses that the one or more portions comprises at least three portions (See Figures 4 and 5). With respect to the spacing, it would have been obvious to one of ordinary skill to position the portions at an equal distance from each other. Such limitation is an obvious variant over the prior art as it is merely related to ornamentation and provides no function to the chew stick. Therefore, the exact location of each portion is a matter of design change that is an obvious difference. 
Shrestha further teaches that the stick comprises at least three portions (See Fig. 14) and are positioned substantially equal distances from adjacent portions.
Regarding claim 36, Tepper teaches that the portion on the outer surface of the chew stick can be a plant mixture ([0013]), therefore being substantially free from a meat product. 
Shrestha discloses that the portions are hardened cheese ([0019]), therefore being free from a meat product.
Regarding claim 39, while the prior art discloses the pet treat as described above, the prior art fails to specifically teach the pet treat in a lollipop form.
The examiner notes, however, that such limitation is merely an aesthetic design change that obvious to one of ordinary skill in the art.  The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art). 
In the instant case, the pet treat being in lollipop form is merely relating to ornamentation as it does not provide any function to the pet treat. The animal does not care whether the pet treat is in chew stick form or lollipop form as it is intended to be eaten and the form provides no function to the pet treat.  


Claims 26 and 37  are rejected under 35 U.S.C. 103 as being unpatentable over Tepper et al. (US 2004/0126462 A1; July 1, 2004) and Shrestha et al. (US 2013/0266712 A1; Oct. 10, 2013) as applied to claim 20 above, and further in view of Snook (US Patent No. 6,601,539 B1; Aug. 5, 2003).
Regarding claim 26, as described above, Tepper discloses a rawhide chew stick comprising at least one portion that can be vegetable or fruit ([0013]). Tepper fails to teach specific fruit or vegetables that can be included in the portions on the outer surface of the chew stick.
Snook discloses a pet chew comprising portions of sweet potatoes or yams, or both (col 2 lines 40-50). Snook further teaches that the sweet potatoes are an excellent source of vitamin A among other vitamins and minerals (col 2 lines 40-45).
As Snook discloses that it is well known in the art to provide sweet potato portions as part of a pet chew, it would have been obvious to use sweet potatoes as the plant material in Tepper or Shrestha. Doing so would yield the predictable result of providing excellent nutrition to the pet chew. 
Regarding claim 37, Tepper and Shrestha disclose that the one or more portions can be at least three portions (see Figures 4 and 5). The portions on the pet treat of Tepper can be made from the different plant mixtures as Tepper teaches that the fillings can be a variety of different fillings ([0020]).
As stated above, Tepper and Shrestha in view of Snook disclose that the plant material is sweet potatoes or yams, or both. 


Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tepper et al. (US 2004/0126462 A1; July 1, 2004) and Shrestha et al. (US 2013/0266712 A1; Oct. 10, 2013) as applied to claim 20 above, and further in view of Simone et al. (US Patent No. 5,296,209; March 22, 1994).
Regarding claims 28 and 29, while Tepper and Shrestha disclose at least one rawhide section in the pet treat as described above, they fail to teach soaking the rawhide section in potassium sorbate prior to forming the chew stick. 
Simone discloses a pet chew comprising rawhide, wherein potassium sorbate is incorporated into the chew product as it acts as a preservative due to the high moisture levels. Simone teaches that the potassium sorbate inhibits mold bacteria, yeast formation and growth in an amount from 0.05 to 4%.
As Simone discloses a rawhide pet chew, it would have been obvious to one of ordinary skill in the art to soak the rawhide section of Tepper and Shrestha in potassium sorbate as it acts as a preservative. Doing so would have inhibit mold bacteria and yeast formation on the rawhide. 
With respect to the exact amount of potassium sorbate, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (MPEP 2144.05) It would have been obvious to one of ordinary skill in the art to vary the amount of potassium sorbate depending on the amount of rawhide to be treated.

Claims 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tepper et al. (US 2004/0126462 A1; July 1, 2004) and Shrestha et al. (US 2013/0266712 A1; Oct. 10, 2013) as applied to claim 20 above, and further in view of Kirch (US 2003/0106500 A1; June 12, 2003).
Regarding claims 32, 34 and 35, Tepper and Shrestha disclose a rawhide pet chew as described above, but fails to teach the rawhide section comprising two rawhide sheets twisted together. 
Kirch discloses a rawhide pet chew that comprising two sheets of rawhide twisted together ([0009]).
As both Tepper and Kirch are directed to a rawhide chew stick, it would have been obvious to one of ordinary skill in the art to have the rawhide section of Tepper and Shrestha comprise two sheets that are twisted together like Kirch. Kirch further teaches that providing two sheets of rawhide provides an enticing pet chew to the pet as it provides some variety as the second sheet of rawhide can be different than the first. Therefore, it would have been obvious to one of ordinary skill in art for the rawhide section of Tepper and Shrestha to comprise two difference rawhide sheets that are twisted together so that it is enticing to the pet. 



Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tepper et al. (US 2004/0126462 A1; July 1, 2004) and Shrestha et al. (US 2013/0266712 A1; Oct. 10, 2013) as applied to claim 20 above, and further in view of Leyh, JR. (US 2003/0215547 A1; Nov. 20, 2003).
Regarding claim 33, Tepper discloses that the pet treat comprises color to attract the dog’s attention, specifically color to match the type of ingredients (e.g. meat color, or red color). Tepper, however, fails to teach the specific colors as claimed.
. 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues on pages 9-12 that Tepper and Shrestha fail to teach the claimed limitations. Specifically, applicant asserts that Tepper fails to teach outer portions wrapped around the stick shaped member and further fails to teach the two ends not covered by the one or more portions. 
Applicant further argues that Shrestha does not cure the deficiency of Tepper as Shrestha fails to teach one or more outer portions surrounding the circumference of the chew stick and fails to teach at least one of the two ends not covered by one or more portions. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the examiner recognizes that Tepper fails to teach the outer portions wrapping around the circumference of the chew stick. The examiner relies upon Shrestha to teach that it is known in the art for a pet chew stick to comprise outer portions that wrap around the circumference of the chew stick. 

    PNG
    media_image2.png
    721
    395
    media_image2.png
    Greyscale

As seen from the Figure above, Shrestha clearly teaches that the outer portions surround the circumference of the chew stick. Therefore, it would have been obvious to one of ordinary skill in the art to position the portions of Tepper on the outermost surface of the chew stick to surround the circumference of the chew stick. 
As stated above, Tepper discloses that the size and configuration of the pet chew is dependent upon the breed and size of the dog. As Shrestha discloses that such claimed design is well known in the art, it would have been obvious to have the pet chew of Tepper in a kabob form depending on the targeted dog breed. 

Furthermore, with respect to the two ends not covered by one or more outer portions, both Tepper and Shrestha disclose that outer portions are at or near the ends of the chew stick. 
However, the examiner notes that it would have been obvious to one of ordinary skill in the art to rearrange the outer portions on the chew stick of both Tepper and Shrestha such that the outer portions are not disposed on the two ends. Rearranging the outer portions does not modify the function of the chew stick of Tepper or Shrestha as it still functions the same in providing a chew stick having multiple outer portions surrounding the circumference of the chew stick. Therefore, rearranging the outer portions is merely an obvious matter of design choice (See MPEP 2144.04 VI C).
Applicant further argues on page 12 that Shrestha discloses different ingredients for the pet chew than the instant invention. 
This is not found persuasive as Tepper discloses a pet treat comprising a rawhide section (18) shaped to form a chew stick and at least one portion (12) on the outside surface of the chew stick (See Figures; [0012]-[0019]). Tepper further teaches that the portion on the outer surface of the chew stick can be a plant mixture and one or more auxiliary ingredients, such as a binding agent ([0013] and [0019]).

From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
in
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
in
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
In
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
In
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
re
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
In
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
re
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of rawhide with plant ingredients to make a chew stick.  Such combination is known in the art as taught by Tepper.
	Applicant’s arguments on pages 12-18 with respect to the dependent claims are not found persuasive for the same reasons as stated above. Applicant has not presented any substantial arguments with respect to the limitations in the dependent claims. 
	The Double Patents rejection has been withdrawn due to the abandonment of co-pending Application No. 15/390,973. 
For the reasons stated above, applicant’s arguments are not found convincing and the 103 rejections are maintained. 

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Examiner, Art Unit 1791